Order entered November 19, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01313-CV

                 INSURANCE ALLIANCE, Appellant/Cross-Appellee
                                   V.
              LAKE TEXOMA HIGHPORT, LLC, Appellee/Cross-Appellant
                                  AND
               BOWOOD PARTNERS, LIMITED, Appellee/Cross-Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause No. 08-0604-397

                                            ORDER
       We DENY Insurance Alliance’s March 5, 2014 request to take judicial notice of Lake

Texoma Highport’s arbitration award. We also DENY Lake Texoma Highport’s November 25,

2013 motion to strike the exhibits attached to Insurance Alliance’s reply brief.


                                                       /s/   ADA BROWN
                                                             JUSTICE